DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kusumoto (U.S. Patent Application Publication 2002/0161572).

Regarding Claim 1, Kusumoto discloses:

a keyword input reception section (1410) that receives an input of information corresponding to the keyword (para 0094-99, para 0088, para 0031-35: key part 205 in conjunction with the device control part 4, display control part 5, display part 6, control part 9, operate to receive input to register a word [keyword] either by selecting from a list of previously prepared words or by generated a new word, for registration and association with device setting information for subsequent control of the device);
a control command selection section (1420) that displays a certain control command (O) to the control device on an edit screen (G) and that receives selection of the control command (para 0092-0102, para 0088, para 0031-35: key part 205 in conjunction with the device control part 4, display control part 5, display part 6, control part 9, operate to receive input to select the necessary device state [a certain control command] of the device setting information that is displayed on display part 6, step S15); and
a specific control registration section (1430) that registers the keyword input by the keyword input reception section and the control command selected by the control command selection section to the specific control storage section while associating the keyword and the control command with each other (para 0100-0102, para 0088, para 0031-35: in conjunction, device control part 4, word-device setting information storage .

Claim 2 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Graham (European Patent Application Publication EP 2014994A2).

Regarding Claim 2, Graham discloses:
An environment control system (2090) (fig. 1, para 0036-39: temperature control system 10) that adjusts an environment using a target environment control device (2091 to 2097) provided in a target space (TS) (fig. 1, para 0036-39: temperature control system 10 adjusts the temperature [environment] in a room 22 [a target space] using actuator 12 [target environment control device] located in the room 22 in conjunction with supervisory controller unit 18), the environment control system (2090) comprising:
a device information obtaining unit (2016) that obtains information regarding the target environment control device (fig. 1, para 0036-39: room controller 16 acquires information from sensor 14 in the room 22, the information including the measured temperature or other environmental attribute, which is used to determine when the activation of actuator 12 will occur [regarding the target environment control device]);
a storage unit (2017) that stores a state of an environment to be achieved (para 0012-17, 0048-49, 0038: temperature control system 10 includes storage configured to 
a calculation unit (2018) that calculates a control parameter of the target environment control device for achieving the state of the environment (para 0038-40: room controller 16 is a calculation unit that utilizes the information acquired from the sensor 14 to determine [calculation] that the measured temperature of the room is below the required temperature to generate a control signal/control message [calculates a control parameter] to actuator 12 for actuation of actuator 12 to allow heating, or cooling, the room 22 to the desired temperature); and
a control unit (2014) that controls the target environment control device on a basis of the control parameter (para 0038-40: room controller 16 is a control unit that utilizes the information acquired from the sensor 14 to determine that the measured temperature of the room is below the required temperature to generate a control signal/control message [on a basis of the control parameter] to actuator 12 for actuation of actuator 12 [on a basis of the control parameter] to allow heating, or cooling, the room 22 to the desired temperature).

Claim 4 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshiharu (Japanese Patent Application Publication JP2013200080 English translation).

Regarding Claim 4, Yoshiharu discloses:

a storage unit (4016) that stores a set value of an indoor environment (para 0016, 0030: the adjusted set temperature and set humidity for the environment is set to a value, implicitly teaching a storage unit that stores the set value since the set value is utilized as a stored reference for the subsequent control process of the system);
a detection unit (4083) that detects a state value of the indoor environment (para 0032: environment sensor 14 measures the temperature and humidity of the environment);
an indoor environment control device (4062) that adjusts the indoor environment in accordance with the set value (para 0015-17: air conditioning device 2 includes CPU 10 that controls the air conditioner operation to regulate the environment in accordance with the set value);
an output unit (4065) that outputs a message for asking a user whether to accept the state value if the state value detected by the detection unit reaches the set value (para 0032-33, 0040-41: remote control 6 displays an inquiry screen to the user whether or not they are satisfied with the measured temperature and humidity after the measured temperature and humidity meets the adjusted set value – YES in step S6); and
an input unit (4064) that obtains an answer of the user to the message (para 0034-36: remote controller 6 receives input from the user in response to the inquiry).

Claim 5 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iuchi et al. (U.S. Patent Application Publication 2018/0073761) hereinafter Iuchi.

Regarding Claim 5, Iuchi discloses:
An air conditioning management system (5090) (para 0059: system 100B of fig. 9 for controlling the air conditioner) comprising:
an air conditioner (5062) (para 0059, 0023: system 100B includes the configuration of system 100 which is an air conditioner that adjusts the temperature of the air delivered to the inside of the room);
a sound input unit (5064) that obtains a sound uttered by a user (para 0060, 0065, 0026, 0032: obtaining unit 41 obtains voice data which is a sound uttered by the user);
a state extraction unit (5015) that extracts a state of the user from the sound (para 0060, 0030, 0034: analysis unit 44 determines the type and level of the user’s sensitivity [state of the user] on the basis of the character string data of the voice data);
a determination unit (5017) that determines whether to perform an energy-saving operation on a basis of the state of the user (para 0067-0071: control unit 45 determines based on the user’s sensitivity determined by the analysis unit 44 to execute spot air conditioning control, spot air conditioning control reduces energy consumption thus is an energy-saving operation); and
a control unit (5014) that performs the energy-saving operation in accordance with the determination made by the determination unit (para 0067-0071: control unit 45 .

Claim 6 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tadaya et al. (Japanese Patent Application Publication JP2005110218 English translation) hereinafter Tadaya.

Regarding Claim 6, Tadaya discloses:
A home system (6090) (para 0016: device cooperation system 008 of fig. 1 composed of the device cooperation device 001 and other external devices such as lighting 002, air conditioner 003, stereo 004, television 007, Kotatsu 006, entrance sensor 005, etc. installed in the home which communicate with each other through a home network.) comprising:
an input unit (6064) that receives an instruction from a user (para 0023-24, 0034-35: user operation is performed on the external device and the device cooperation device 001 records the user operation, implicitly teaching an input unit to accept the user operation);
a clock unit (6015) that obtains a time point (para 0010, 0029-30: user operation history data 300 of the external devices is collected and stored [obtains] in the user operation history storage unit 104, the user operation history data 300 includes a time 301 [time point] which indicates the time and date of a detected operation, implicitly teaching the clock unit);

a control unit (6014) that controls a plurality of devices (6071 to 6077) in accordance with the instruction (para 0033-35, 0046, 0052, 0055: the device cooperation device 001 coordinates the operation of the external devices, for example, entrance sensor 005, lighting 002, television 007 and air conditioner by controlling the devices using a linked state operation that is based on the previously performed and logged user operations of the external devices); and
a pattern extraction unit (6017) that, by analyzing the log, extracts a sequential instruction pattern including a plurality of the instructions given to the plurality of devices within a certain time difference (para 0027-59, figs. 6, 7, 8: user operation extraction unit 105 analyzes the user operation history data and extracts history data relating to the operations of the external devices by the user pertaining to the latest history data of operations of the external devices [sequential instruction pattern] within a predetermined time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hara Keita (Japanese Patent Application Publication JP2006320621 English translation) in view of Huboi (U.S. Patent Publication 8,108,218).

Regarding Claim 3, Hara Keita discloses:
An air conditioning system (3001) (para 0012, 0019, 0036: air conditioner having a stress care function) comprising:
a conditioned-air blowout section (3025A) that blows out conditioned air to a target space (para 0019, 0036: the air outlet, air conditioner discharge port, in the room [target space] of the air conditioner);
a sound detection section (3025B) for detecting a sound uttered by a speaker present in the target space (para 0096-99, 0022-23: microphone as an input unit 
a sound input analysis section (3110) that analyzes an input of the sound and converts the input of the sound into verbal information (para 0097-99: frequency processing unit 33 and power processing unit 32 samples and analyzes the input voice information to determine strength of the words of the voice information implicitly teaching the generated verbal information of the voice input since it is words, i.e. verbal information, of the voice information data that is sampled and analyzed);
a determination section (3125) that determines whether the verbal information obtained as a result of the analysis conducted by the sound input analysis section includes a certain anger term (W)
(para 0099: determination unit 51, when the voice information is used for user biometric information, determines based on the analysis of the words of the user’s voice information, the state of user is judged as anger).
Hara Keita does not explicitly disclose the words of the user’s voice information includes a certain anger term.
However, in a related field of endeavor (i.e. determining user’s state as angry from use of a word) Huboi teaches (col 7 lines 54 – 61) analyzing a person’s voice to determine if the person is angry by use of a specific word indicative of a person being angry [includes a certain anger term]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Huboi to Hara Keita to allow the determination unit 51 analyzing the words of the voice information to determine a specific word indicative of anger has been used, thus 
The combination further discloses a control section (3025C) that controls a state of the conditioned air if the determination section determines that the verbal information includes the anger term (para 0023-36: when determination unit 51 determines the state of the user as anger by use of an word indicative of anger, it causes a fragrance to be discharged to the air [controls a state of the conditioned air] by the fragrance discharge port of the air conditioner).
Allowable Subject Matter
Claim 7 has no prior art rejection and the claim is not taught by or obvious over the prior art. While the closest prior art being Jang et al. (U.S. Patent Application Publication 2014/0136205) generally teaches a control system that employs that receives voice data from a plurality of external devices related to performing instructions in accordance with the voice data, the prior art does not teach alone or in combination, nor would it be obvious, to incorporate a stop determination unit that, when a detection unit detects that a first device has received an instruction to stop its functions related to sound recognition, causes another sound recognition device to also stop its functions related to sound recognition, thus providing an enhanced user interface by stopping the sound recognition functions of all devices of the system by only instructing one of the devices to stop sound recognition, thus providing a convenience to the user by not having to instruct each of the devices.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653